Citation Nr: 0936229	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-32 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than May 5, 1994 for 
the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	M. Marcelin McKie, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968 and from December 1973 to February 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In Supplemental Statements 
of the Case dated in November 2004 and February 2006, the RO 
adjudicated the clear and unmistakable error (CUE) questions 
and provided the Veteran with the relevant statute and 
regulations regarding finality of rating decisions and CUE.

In August 2007, the Veteran and his spouse testified at a 
hearing at the Board's offices in Washington, DC, before the 
undersigned Veterans Law Judge.  They also appeared at a 
personal hearing at the RO (Decision Review Officer hearing) 
in October 2004.  Transcripts of these hearings have been 
associated with the record.

This case previously reached the Board in October 2007.  At 
that time, the Board issued a decision denying the Veteran an 
earlier effective date for PTSD, while also denying the 
related issue of CUE in the RO's July 1978 and July 1982 
rating decisions.  

The Veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to a March 
2009 Order and Joint Motion, the Court dismissed the 
Veteran's appeal of the CUE issue.  Specifically, the Joint 
Motion explained that the "portion of the [Board's] decision 
which found clear and unmistakable error did not exist in the 
July 1978 and July 1982 rating decisions should remain 
undisturbed.  Therefore, the CUE issue is no longer before 
the Board, despite the peculiar assertions to the contrary by 
the Veteran's attorney in the July 2009 attorney letter. 

However, in the same March 2009 Order and Joint Motion, the 
Court vacated and remanded the Board's October 2007 decision 
with regard to the effective date issue on appeal.  
Specifically, the Court directed the Board to provide 
adequate reasons and bases as to why an August 2003 VA Form 
21-4138, Statement in Support of Claim, does or does not 
constitute a timely Notice of Disagreement (NOD) with the 
RO's August 2002 rating decision that assigned an effective 
date for PTSD.  In this regard, the Court has held once a 
decision assigning an effective date has become final, a 
claimant may not properly file, and VA has no authority to 
adjudicate, a freestanding earlier effective date claim in an 
attempt to overcome the finality of an unappealed RO 
decision.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  
The Court reasoned that to allow such claims would vitiate 
the rule of finality, absent a challenge of CUE.  Id.  
Therefore, as a threshold consideration, the Board must 
consider whether the current effective date issue on appeal 
stems from a timely NOD as to the RO's August 2002 rating 
decision that granted service connection for PTSD with an 
effective date of May 5, 1994.  

After receiving this case back from the Court, the Board sent 
the Veteran a letter in May 2009 informing him he had 90 days 
to submit additional evidence.  The Veteran and his 
attorney responded later that month and in July 2009, 
submitting additional evidence and argument with a waiver of 
the Veteran's right to have the RO initially consider it.  
See generally 38 C.F.R. § 1304 (2008).   The Board was also 
requested to proceed immediately with the readjudication of 
his claim.


FINDINGS OF FACT

1.  The RO received the Veteran's formal claim for service 
connection for PTSD on May 5, 1994.  

2.  There was no formal or informal claim for service 
connection for PTSD prior to May 5, 1994.   



CONCLUSION OF LAW

The criteria for an effective date earlier than May 5, 1994 
for the award of service connection for PTSD are not met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.105, 3.155, 3.159, 3.160, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist Veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
Veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

Here, though, the VCAA has no effect on this effective date 
appeal since it can be argued that resolution of this issue 
is solely one of statutory interpretation such that the claim 
is barred as a matter of law.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002); Smith v. Gober, 14 Vet. App. 227, 
230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 2002).  See, too, Sabonis v. Brown, 6 
Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004).  The 
Board also emphasizes that the Court's March 2009 Order and 
Joint Motion did not provide any discussion as to VCAA 
deficiencies.  

Governing Laws and Regulations for Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  But unless otherwise provided, the effective date of 
compensation will not be earlier than the date of receipt of 
the claimant's application.  38 U.S.C.A. § 5110(a).  If a 
claim for disability compensation is received within one year 
after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

A rating decision becomes final only if the Veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a).

As to new and material evidence claims, the proper effective 
date for new and material evidence other than service 
treatment records received after a final disallowance is the 
date of receipt of the claim to reopen or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (i); 
38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The Court held, in Sears 
v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim."  In order for the 
Veteran to be awarded an effective date based on an earlier 
claim, he or she has to show CUE in the prior denial of the 
claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The 
issue of CUE in the present case was previously denied in the 
Board's October 2007 decision.  Once again, the Court's March 
2009 Joint Motion stated that the portion of the Board's 
decision previously denying CUE should remain 
"undisturbed."

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  VA is required to identify and act on informal 
claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).  VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 
35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
However, an intent to apply for benefits is an essential 
element of any claim, whether formal or informal, and such 
intent must be communicated in writing.  See MacPhee v. 
Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process-even for years-if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The 
Court has recently confirmed that raising a pending claim 
theory in connection with a challenge to the effective-date 
decision is procedurally proper.  Ingram v. Nicholson, 21 
Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases 
have not overruled the pending claim doctrine articulated in 
Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) 
(since VA failed to issue SOC after valid NOD was filed, the 
original claim was still pending and is relevant to 
determining the effective date of a service connection 
award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim 
that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that 
disability).  

Analysis

The Veteran's original claim of service connection for PTSD 
was received at the RO on May 5, 1994.  The RO eventually 
granted service connection for PTSD in the August 2002 rating 
decision on appeal.  The RO established an effective date of 
May 5, 1994, the date of receipt of his original claim for 
PTSD.   See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Pursuant to the Court's March 2009 Order and Joint Motion, 
however, the Board must consider whether an August 2003 
statement from the Veteran constituted a timely NOD with that 
August 2002 rating decision, previously considered as final 
and unappealed.  That is, the Board can only address the 
effective date issue on appeal if it is determined that it 
stems from a timely-filed NOD.  See Rudd, supra.  
Specifically, the claims folder reveals the Veteran filed a 
VA Form 21-4138, Statement in Support of Claim, in August 
2003 within a year of receiving notice of the August 2002 
rating decision.  The Board must initially determine whether 
this document constitutes a timely NOD, which contests the 
effective date assigned of May 5, 1994.   

With respect to a NOD, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the Agency of Original Jurisdiction (AOJ) 
and a desire to contest the result will constitute a NOD.  38 
C.F.R. § 20.201.  While special wording is not required, the 
NOD must be in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  Id.  A Veteran must file a NOD with a 
determination by the AOJ within one year from the date that 
the mailed notice of the determination.  38 C.F.R. 
§ 20.302(a).  

In the case at hand, in the August 2002 rating decision in 
question, the RO granted service connection for PTSD, 
assigning an effective date of May 5, 1994.  The RO provided 
him notice of that denial on August 22, 2002.  And as 
mentioned, the  Veteran responded by submitting a VA Form 21-
4138 received by the RO on August 20, 2003 - so within one 
year of being notified of that decision, requesting an 
"earlier effective date" than May 5, 1994.  He thereby 
implied his dissatisfaction with the effective date assigned 
in the August 2002 rating decision.  His statement was 
tantamount to a timely NOD.  38 C.F.R. § 20.201.  See also 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming 
the Veteran desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task).  See, too, Acosta v. 
Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 
9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 
528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 
(Fed. Cir. 1994).  Consequently, the August 2002 decision is 
not final and binding on the Veteran, such that the effective 
date issue is correctly on appeal before the Board.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103.

The Veteran contends that the effective date for the grant of 
service connection for PTSD, or at least for some kind of 
nervous disorder, should be retroactive back to  1977, when 
he states he first filed a claim for service connection for a 
psychiatric disorder, because the same psychiatric features 
that he had in service and in subsequent years are the same 
features that were subsequently diagnosed as PTSD.  In 
addition, the Veteran's attorney maintains that although the 
Veteran did not explicitly submit a claim for service 
connection for PTSD in an April 1982 claim for a "nervous" 
disorder, in essence he was claiming the same symptoms and 
relevant in-service stressors.  Therefore, the April 1982 
claim should be liberally interpreted as a claim for service 
connection for PTSD.  See July 2009 attorney letter at page 
14.   

A brief discussion of the earlier procedural history of this 
case is pertinent here:  The Veteran was discharged from 
service in February 1975.  Several years later, in July 1978, 
the Veteran filed a claim for service connection for a 
nervous disorder.  In a rating decision in July 1978, the RO 
denied the Veteran's claim for service connection for a 
nervous disorder, finding that the Veteran's nervous 
condition was a personality disorder, which was not a 
disability.  Notice of this decision was mailed to the 
Veteran on July 27, 1978.  Because the Veteran did not enter 
a NOD with the July 1978 decision within one year of issuance 
of notice of the decision, this rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103.

In April 1982, the Veteran filed a claim for service 
connection for a nervous disorder.  In a rating decision in 
July 1982, the RO denied the Veteran's claim for service 
connection for a nervous disorder, indicating that the 
current diagnosis was schizophrenia, but finding no basis to 
grant service connection.  Notice of this decision was mailed 
to the Veteran on July 15, 1982.  The Veteran entered a NOD 
with the July 1982 decision, and the RO issued a Statement of 
the Case on June 16, 1983; however, because the Veteran did 
not enter a substantive appeal, the July 1982 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.202, 20.302, 20.1103.   

Initially, the Board emphasizes that in his earlier July 1978 
and April 1982 claims for service connection, the Veteran did 
not mention PTSD.  In addition, none of the evidence which 
was of record at that time contained any mention of PTSD.  
PTSD was simply not diagnosed at that time.  In fact, the 
first medical evidence of PTSD in the claims folder is from 
initial hospitalizations in August 1994.  The Board 
acknowledges the Veteran's attorney has now presented recent 
medical opinions from B. Williams, Ph.D., which opine the 
evidence of record actually supported a diagnosis of PTSD 
from the date of discharge in February 1975.  However, the 
Board sees that these medical opinions were not presented 
until March 2008 and June 2009.  In the absence of a 
contemporaneous claim for or diagnosis of PTSD, the Board 
concludes that it was not raised back in July 1978 or April 
1982.  The final July 1978 and July 1982 rating decisions 
appropriately denied service connection for a "nervous" 
disorder, including consideration of a personality disorder 
and schizophrenia, but not for PTSD.  The May 5, 1994 claim 
was the first claim for service connection for PTSD received 
by the RO.  The Federal Circuit Court recently held that for 
new and material evidence purposes, claims that are based on 
distinctly and properly diagnosed diseases or injuries must 
be considered separate and distinct claims.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly 
diagnosed psychiatric disorder (e.g., PTSD), even if 
medically related to a previously diagnosed disorder 
(such as depressive neurosis), is not the same for 
jurisdictional purposes when it has not previously been 
considered).  Therefore, his earlier psychiatric disorder 
claims could not constitute claims for service connection for 
PTSD.  As such, his latter May 1994 service connection claim 
for PTSD was not a claim to reopen based on new and material 
evidence.  Rather, it was an original claim.    

It follows that in order for the Veteran to be entitled to an 
even earlier effective date than May 5, 1994, the Board must 
determine whether the claims folder contains any prior 
informal claim for benefits for service connection for PTSD 
between the time of the discharge from service in February 
1975 until the current May 1994 effective date now assigned.  
38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  At the outset, there is no evidence that a 
PTSD claim was received within one year after the Veteran's 
separation from military service in February 1975, so the 
effective date obviously cannot be the day following his 
separation from service.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. §3.400(b)(2)(i).  In addition, the claims folder 
contains no other communication from the Veteran or attorney 
indicating intent to seek, or a belief in entitlement to, 
service connection for PTSD from the time of discharge from 
service in February 1972 until May 5, 1994, the current date 
assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  There is no 
provision in the law for awarding an earlier effective date 
based on any assertion that PTSD existed from the time of his 
military service.  Again, VA is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  Brannon, 12 Vet. App. 
at 35; Talbert, 7 Vet. App. at 356-57.  While VA is obligated 
to consider all possible bases for compensation, this does 
not mean that it must consider claims that have not been 
raised.  Dunson v. Brown, 4 Vet. App. 327, 330 (1993).  The 
Board's actions are bound by the applicable law and 
regulations as written and has no power to grant benefits not 
authorized by law.  38 U.S.C.A. § 7104(c).  

Moreover, even if the May 1994 claim were considered to be a 
reopened claim (a conclusion the Board does not accept), the 
effective date based on the submission of new and material 
evidence received after a final disallowance is the date of 
the receipt of the new claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that 
the effective date for the grant of service connection 
following a final decision is the date of the reopened claim.  
See Sears, 16 Vet. App. at 248 ("the Court thus holds that 
the effective date statute, 38 U.S.C.A. § 5110(a), is clear 
on its face with respect to granting an effective date for an 
award of VA periodic monthly benefits no earlier than the 
date that the claim for reopening was filed").  In the Sears 
case, the Court explained that the statutory framework did 
not allow for the Board to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.  The Court explained that the term new claim, as it 
appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a 
previously and finally decided claim.  

Therefore, under either analysis, the general default rule is 
that the effective date of an award of a claim is the date of 
receipt of the claim application or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The Board has reviewed the evidence to determine 
whether a claim for PTSD, formal or informal, existed prior 
to May 5, 1994; however, the Board finds that VA did not 
receive any correspondence or communication evidencing the 
Veteran's intent to claim service connection for PTSD or to 
reopen a claim for service connection for a nervous disorder 
prior to the claim dated May 5, 1994.  

On a side note, the issue of CUE in the present case was 
previously denied in the Board's October 2007 decision.  The 
Veteran appealed this issue to the Court.  However, the 
Court's March 2009 Joint Motion stated that the portion of 
the Board's decision previously denying the CUE issue should 
remain "undisturbed."  In fact, the March 2009 Order of the 
Court dismissed the Veteran's appeal of the CUE issue.  
Despite the Court's unequivocal ruling in this matter, in a 
July 2009 letter the Veteran's attorney insisted that the 
issue of CUE in the RO's July 1982 and August 2002 rating 
decisions was still for consideration by the Board.  

With respect to the issue of CUE in the RO's July 1982 rating 
decision, this appeal was dismissed by the Court.  As such, 
the Board does not have jurisdiction of this issue, despite 
the misguided insistence to the contrary by the Veteran's 
attorney.  With regard to the issue of CUE in the RO's August 
2002 rating decision, it is true that under 38 C.F.R. § 
3.105(a), a prior final decision of the VA can be reversed or 
amended where evidence establishes CUE in the decision.  
However, the Board has determined here, (and the Veteran's 
attorney has in fact argued), that the August 2002 decision 
was not final due to the Veteran's August 2003 NOD.  
Therefore, CUE cannot apply to the August 2002 rating 
decision since it is not final; in fact, that rating decision 
is currently on appeal before the Board. 

As such, the date of claim (May 5, 1994) provides the 
earliest effective date possible when considering the facts 
of the present case.  The Board need not determine whether 
the precise date of entitlement for service connection for 
PTSD is prior to the claim or subsequent to it, since in 
either case the date of claim (May 5, 1994) provides the 
earliest effective date possible for this Veteran.  In cases 
such as these, where the law is dispositive, the claim must 
be denied due to a lack of legal merit.  Sabonis, 6 Vet. App. 
at 430.  

ORDER

An effective date earlier than May 5, 1994 for the grant of 
service connection for PTSD is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


